           Case 2:19-cr-00008-NR Document 1766 Filed 03/10/20 Page 1 of 2


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                                )
                                                         )       Criminal No. 19-8
          v.                                             )
                                                         )
NOAH LANDFRIED                                           )


                        MEMORANDUM OF LAW IN SUPPORT OF
                     MOTION FOR DISCLOSURE OF BRADY MATERIALS


          AND NOW comes Defendant, Noah Landfried, by and through his attorney, Martin A.
Dietz, Esquire, and respectfully files the within memorandum of law as follows:


          Under the Supreme Court's pronouncement's in the case of Brady v. Maryland, 373 U.S. 83
(1963), the government is required to disclose evidence that falls within certain categories to a
criminal defendant. The requirements of Brady are not based on a general right to discovery, but
rather on the fundamental due process right to a fair trial. Weatherford v. Bursey, 429 U.S. 545
(1977).



                 The rule set forth by the Court in Brady is that:

                 the suppression by the prosecution of evidence favorable to an
                 accused upon request violates due process where the evidence is
                 material either to guilt or to punishment, irrespective of the good
                 faith or bad faith of the prosecution.



          Generally speaking, the Brady rule has been interpreted to refer to evidence going to the
heart of a defendant's guilt or innocence and to evidence that might well alter the jury's judgment of

the credibility of a crucial prosecution witness. Higgs, 713 F.2d at 42. So long as this evidence is
"material", as that term was defined in United States v. Agurs, 427 U.S. 97 (1976), it must be
disclosed. In Agurs, the Court analyzed the element of materiality in three different situations, two
of which bear relevance here. First, where a defendant has made a specific request for information,
         Case 2:19-cr-00008-NR Document 1766 Filed 03/10/20 Page 2 of 2



any undisclosed information will be deemed material if "the suppressed evidence might have
affected the outcome of the trial." Id. at 104. Second, when no request, or only a general request
for Brady material is made by a defendant, undisclosed information will be held material if "the
omitted evidence creates a reasonable doubt that did not otherwise exist. Id. at 112.


        In light of the foregoing principles under Brady and its progeny, Mr. Landfried requests that
the government disclose and provide him with all material impeachment and/or exculpatory and/or
otherwise favorable evidence pertinent to the case against him. This request includes evidence that

is favorable to him during pre-trial proceedings, trial and potential sentencing.




                                                Respectfully submitted,

                                                   s/ Martin A. Dietz               .
                                                Martin A. Dietz, Esquire
                                                Pa. I.D. No. 69182
                                                The Mitchell Building
                                                304 Ross Street, Suite 505
                                                Pittsburgh, PA 15219
                                                (412) 261-5520

                                                Attorney for Defendant,
                                                Noah Landfried




                                                   2
